PER CURIAM.
Arthur H. Garrison seeks to appeal the district court’s order denying his motion *99filed under 28 U.S.C.A. § 2255 (West Supp.2001). We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we deny Garrison’s motion for a certificate of appealability and dismiss the appeal on the reasoning of the district court. United States v. Garrison, Nos. CR-97-83; CA-01-332-7 (W.D.Va. filed Jan. 10, 2002 & entered Jan. 11, 2002). We grant Garrison’s motion to construe his memorandum as support for his motion for a certificate of appealability and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.